Exhibit 10.1

 

GTX, INC.

 

Common Stock
($0.001 par value per share)

 

AT-THE-MARKET EQUITY OFFERING SALES AGREEMENT

 

February 9, 2018

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

One South Street, 15th Floor

Baltimore, Maryland 21202

 

Ladies and Gentlemen:

 

GTx, Inc., a Delaware corporation (the “Company”), proposes, subject to the
terms and conditions stated herein, to issue and sell from time to time to or
through Stifel, Nicolaus & Company, Incorporated (“Stifel Nicolaus”), as sales
agent and/or principal (“Agent”), shares (the “Shares”) of the Company’s common
stock, $0.001 par value per share (the “Common Stock”), having an aggregate
offering price of up to $50,000,000.00 on the terms set forth in Section 2 of
this At-The-Market Equity Offering Sales Agreement (the “Agreement”).  The
Company agrees that whenever it determines to sell Shares directly to the Agent
as principal, it will enter into a separate agreement (each, a “Terms
Agreement”) in substantially the form of Annex I hereto, relating to such sale
in accordance with Section 3 of this Agreement.

 

The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 (File No. 333-222268),
and such amendments to such registration statement as may have been required to
the date of this Agreement, under the Securities Act of 1933, as amended (the
“1933 Act”) and the rules and regulations of the Commission under the 1933 Act
(the “1933 Act Regulations”).  Such registration statement, at any given time,
including the amendments thereto to such time, the exhibits and schedules
thereto at such time, the documents incorporated or deemed to be incorporated by
reference therein pursuant to Item 12 of Form S-3 under the 1933 Act at such
time and the documents and information otherwise deemed to be a part thereof or
included therein by Rule 430B under the 1933 Act (the “Rule 430B Information”)
or otherwise pursuant to the 1933 Act Regulations at such time, is herein called
the “Registration Statement.” Any registration statement filed pursuant to
Rule 462(b) of the 1933 Act Regulations is herein called the
“Rule 462(b) Registration Statement” and, after such filing, the term
“Registration Statement” shall include the Rule 462(b) Registration Statement. 
The Registration Statement at the time it originally became effective is herein
called the “Initial Registration Statement”.  The prospectus in the form in
which it appeared in the Initial Registration Statement is herein called the
“Base Prospectus.”  Promptly after execution and delivery of this Agreement, the
Company will prepare and file with the Commission a final prospectus supplement
to the Base Prospectus relating to the Shares and the offering thereof in
accordance with the provisions of Rule 430B (“Rule 430B”) and
Rule 424(b) (“Rule 424(b)”) of the 1933 Act Regulations.  Such final
supplemental form of prospectus (including the Base Prospectus as so
supplemented), in the form filed with the Commission pursuant to
Rule 424(b) under the 1933 Act is herein called the “Prospectus.” Any reference
herein to the Base Prospectus, or the Prospectus shall be deemed to refer to and
include the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 under the 1933 Act as of the date of such prospectus.

 

For the purposes of this Agreement:

 

“Applicable Time” means, with respect to any Shares, the time of sale of such
Shares pursuant to this Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the 1933 Act Regulations (“Rule 433”), including without
limitation any “free writing prospectus” (as defined in Rule 405 of the 1933 Act
Regulations (“Rule 405”)) relating to the Shares that is (i) required to be
filed with the Commission by the Company, (ii) a “road show that is a written
communication” within the meaning of Rule

 

--------------------------------------------------------------------------------


 

433(d)(8)(i), whether or not required to be filed with the Commission, or
(iii) exempt from filing with the Commission pursuant to
Rule 433(d)(5)(i) because it contains a description of the Shares or of the
offering that does not reflect the final terms, in each case in the form filed
or required to be filed with the Commission or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g).

 

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors
(other than a “bona fide electronic road show,” as defined in Rule 433).

 

“Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

 

“Statutory Prospectus” means the Base Prospectus, as amended and supplemented
immediately prior to the Applicable Time, including any document incorporated by
reference therein and any prospectus supplement deemed to be a part thereof,
including the final prospectus supplement dated the date hereof.  For purposes
of this definition, Rule 430B Information contained in a form of prospectus that
is deemed retroactively to be a part of the Registration Statement shall be
considered to be included in the Statutory Prospectus as of the actual time that
form of prospectus is filed with the Commission pursuant to Rule 424(b) under
the Securities Act.

 

All references in this Agreement to financial statements and schedules and other
information which is “described”, “contained,” “included” or “stated” (or other
references of like import) in the Registration Statement, the Base Prospectus,
or the Prospectus shall be deemed to mean and include all such financial
statements and schedules and other information incorporated or deemed
incorporated by reference in the Registration Statement, the Base Prospectus, or
the Prospectus, as the case may be, prior to the execution and delivery of this
Agreement; and all references in this Agreement to amendments or supplements to
the Registration Statement, the Base Prospectus, or the Prospectus shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (collectively, the “1934 Act”), incorporated or deemed to be
incorporated by reference in the Registration Statement, the Base Prospectus, or
the Prospectus, as the case may be, at or after the execution and delivery of
this Agreement.

 

Section 1.  Representations and Warranties.  The Company represents and warrants
to the Agent that, except as described in the Registration Statement, the
General Disclosure Package and the Prospectus, as of the date of this Agreement,
any applicable Registration Statement Amendment Date (as defined in Section 3
below), and each Applicable Time, unless such representation, warranty or
agreement specifies a different time:

 

(i)                                                 Registration Statement and
Prospectuses.  The Company meets the requirements for use of Form S-3 under the
1933 Act without reliance on General Instruction I.B.6 of Form S-3.  Each of the
Registration Statement and any amendment thereto has become effective under the
1933 Act.  No stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto has been issued under the 1933
Act, no order preventing or suspending the use of the Prospectus has been issued
and no proceedings for any of those purposes have been instituted or are pending
or, to the Company’s knowledge, contemplated.  The Company has complied with
each request (if any) from the Commission for additional information.

 

Each of the Registration Statement and any post-effective amendment thereto, at
the time it became effective, complied in all material respects with the
requirements of the 1933 Act and the 1933 Act Regulations.   The Prospectus and
any amendment or supplement thereto, at the time each was filed with the
Commission, complied in all material respects with the requirements of the 1933
Act and the 1933 Act Regulations.

 

The documents incorporated or deemed to be incorporated by reference in the
Registration Statement and the Prospectus, when they became effective or at the
time they were or hereafter are filed with the Commission, complied and will
comply in all material respects with the requirements of the 1934 Act and the
rules and regulations of the Commission under the 1934 Act (the “1934 Act
Regulations”).

 

(ii)                                              Accurate Disclosure.  Neither
the Registration Statement nor any amendment thereto, contained, contains or
will contain an untrue statement of a material fact or omitted, omits or will
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.  As of the

 

2

--------------------------------------------------------------------------------


 

Applicable Time, none of (A) the General Disclosure Package and (B) any
individual Issuer Limited Use Free Writing Prospectus, when considered together
with the General Disclosure Package, included, includes or will include an
untrue statement of a material fact or omitted, omits or will omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  Neither the
Prospectus nor any amendment or supplement thereto (including any prospectus
wrapper), as of its issue date, at the time of any filing with the Commission
pursuant to Rule 424(b) and at each Applicable Time, included, includes or will
include an untrue statement of a material fact or omitted, omits or will omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  The
documents incorporated or deemed to be incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus, at
the time the Registration Statement became effective or when such documents
incorporated by reference were filed with the Commission, as the case may be,
when read together with the other information in the Registration Statement, the
General Disclosure Package or the Prospectus, as the case may be, did not and
will not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.

 

The representations and warranties in this subsection shall not apply to
statements in or omissions from the Registration Statement (or any amendment
thereto), the General Disclosure Package or the Prospectus (or any amendment or
supplement thereto) made in reliance upon and in conformity with written
information furnished to the Company by the Agent expressly for use therein.

 

(iii)                                           Issuer Free Writing
Prospectuses.  No Issuer Free Writing Prospectus conflicts or will conflict with
the information contained in the Registration Statement, any Statutory
Prospectus or the Prospectus, including any document incorporated by reference
therein, and any preliminary or other prospectus deemed to be a part thereof
that has not been superseded or modified.

 

(iv)                                          Company Not Ineligible Issuer.  At
the time of filing the Registration Statement and any post-effective amendment
thereto, at the earliest time thereafter that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) of the
1933 Act Regulations) of the Shares and at the date hereof, the Company was not
and is not an “ineligible issuer,” as defined in Rule 405, without taking
account of any determination by the Commission pursuant to Rule 405 that it is
not necessary that the Company be considered an ineligible issuer.

 

(v)                                             Independent Accountants.  The
accountants who certified the financial statements and supporting schedules
included in the Registration Statement are independent public accountants as
required by the 1933 Act, the 1933 Act Regulations, the 1934 Act, the 1934 Act
Regulations and the Public Accounting Oversight Board.

 

(vi)                                          Financial Statements; Non-GAAP
Financial Measures.  The financial statements included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus, together with the related schedules and notes, present fairly, in
all material respects, the financial position of the Company and its
consolidated subsidiaries at the dates indicated and the statement of
operations, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified; said financial statements
have been prepared in conformity with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
involved except as may be set forth in the notes included or incorporated by
reference and except that unaudited financial statements may not contain
footnotes required by GAAP.  The supporting schedules, if any, present fairly,
in all material respects, in accordance with GAAP the information required to be
stated therein.  The selected financial data and the summary financial
information included in the Prospectus present fairly, in all material respects,
the information shown therein and have been compiled on a basis consistent with
that of the audited financial statements included or incorporated by reference
in the Registration Statement.  Except as included therein, no historical or pro
forma financial statements or supporting schedules are required to be included
or incorporated by reference in the Registration Statement, the General
Disclosure Package or the Prospectus under the 1933 Act or the 1933 Act
Regulations.  Any disclosures contained in the Registration Statement, the
General Disclosure Package or the Prospectus, or incorporated by reference
therein, that constitute “non-GAAP financial measures” (as such term is defined
by the rules and regulations of the Commission) comply with Regulation G of the
1934 Act and Item 10 of Regulation S-K of the

 

3

--------------------------------------------------------------------------------


 

1933 Act, to the extent applicable.  The interactive data in eXtensible Business
Reporting Language incorporated by reference in the Registration Statement, the
General Disclosure Package and the Prospectus fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

 

(vii)                                       No Material Adverse Change in
Business.  Except as otherwise stated therein, since the respective dates as of
which information is given in the Registration Statement, the General Disclosure
Package or the Prospectus, (A) there has been no material adverse change in the
condition, financial or otherwise, or in the business affairs or business
prospects of the Company and its subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business (a “Material Adverse
Effect”), (B) there have been no transactions entered into by the Company or any
of its subsidiaries, other than those in the ordinary course of business, which
are material with respect to the Company and its subsidiaries considered as one
enterprise, and (C) there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock.

 

(viii)                                    Good Standing of the Company.  The
Company has been duly organized and is validly existing as a corporation in good
standing under the laws of the State of Delaware and has corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Prospectus and to enter into and perform its obligations
under this Agreement; and the Company is duly qualified as a foreign corporation
to transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.

 

(ix)                                          Subsidiaries.  As of the date of
this Agreement, the Company does not own or control, directly or indirectly, any
corporation, association or other entity.

 

(x)                                             Capitalization.  The authorized,
issued and outstanding shares of capital stock of the Company are as set forth
in the Registration Statement, the General Disclosure Package and the Prospectus
(except for subsequent issuances, if any, pursuant to this Agreement, pursuant
to reservations, agreements or employee benefit plans referred to in the
Registration Statement, the General Disclosure Package and the Prospectus or
pursuant to the exercise of warrants, convertible securities or options referred
to in the Registration Statement, the General Disclosure Package and the
Prospectus).  The outstanding shares of capital stock of the Company have been
duly authorized and validly issued and are fully paid and non-assessable.  None
of the outstanding shares of capital stock of the Company were issued in
violation of the preemptive or other similar rights of any securityholder of the
Company.  There are no options, warrants, agreements, contracts or other rights
in existence to purchase or acquire from the Company any shares of the capital
stock of the Company.

 

(xi)                                          Authorization of Agreement.  This
Agreement has been duly authorized, executed and delivered by the Company.  All
corporate actions (including those of stockholders) necessary for the Company to
consummate the transactions contemplated in this Agreement have been obtained
and are in effect.  The approval of the Company’s stockholders is not required
under the rules and regulations of any trading market for the Company to issue
and deliver the Shares as contemplated in this Agreement.

 

(xii)                                       Authorization and Description of
Shares.  The Shares to be sold by the Company pursuant to this Agreement have
been duly authorized for issuance and sale pursuant to this Agreement and, when
issued and delivered by the Company pursuant to this Agreement against payment
of the consideration, will be validly issued and fully paid and non-assessable;
and the issuance of the Shares is not subject to the preemptive or other similar
rights of any securityholder of the Company.  The Common Stock conforms in all
material respects to all statements relating thereto contained in the Prospectus
and such description conforms in all material respects to the rights set forth
in the instruments defining the same.  No holder of Shares will be subject to
personal liability solely by reason of being such a holder.

 

(xiii)                                    Registration Rights.  Except as have
been waived or complied with, there are no persons with registration rights or
other similar rights to have any securities registered for sale pursuant to the
Registration Statement or otherwise registered for sale or sold by the Company
under the 1933 Act pursuant to this Agreement.

 

4

--------------------------------------------------------------------------------


 

(xiv)                                   Absence of Violations, Defaults and
Conflicts.  Neither the Company nor any of its subsidiaries is (A) in violation
of its charter, by-laws or similar organizational document, (B) in default in
the performance or observance of any obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, deed of trust, loan or
credit agreement, note, lease or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which it or any of them may
be bound or to which any of the properties or assets of the Company or any
subsidiary is subject (collectively, “Agreements and Instruments”), except for
such violations or defaults that would not, singly or in the aggregate, result
in a Material Adverse Effect, or (C) in violation of any law, statute, rule,
regulation, judgment, order, writ or decree of any arbitrator, court,
governmental body, regulatory body, administrative agency or other authority,
body or agency having jurisdiction over the Company or any of its subsidiaries
or any of their respective properties, assets or operations (each, a
“Governmental Entity”), except for such violations that would not, singly or in
the aggregate, result in a Material Adverse Effect.  The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated herein and in the Registration Statement (including the issuance
and sale of the Shares and the use of the proceeds from the sale of the Shares
as described in the Prospectus under the caption “Use of Proceeds”) and
compliance by the Company with its obligations hereunder have been duly
authorized by all necessary corporate action and do not and will not, whether
with or without the giving of notice or passage of time or both, conflict with
or constitute a breach of, or default or Repayment Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any properties or assets of the Company or any subsidiary
pursuant to, the Agreements and Instruments (except for such conflicts,
breaches, defaults or Repayment Events or liens, charges or encumbrances that
would not, singly or in the aggregate, result in a Material Adverse Effect), nor
will such action result in any violation of (i) the provisions of the charter,
by-laws or similar organizational document of the Company or any of its
subsidiaries or (ii) any law, statute, rule, regulation, judgment, order, writ
or decree of any Governmental Entity, except for such violations described in
(ii) that would not, singly or in the aggregate, result in a Material Adverse
Effect.  As used herein, a “Repayment Event” means any event or condition which
gives the holder of any note, debenture or other evidence of indebtedness (or
any person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its subsidiaries.

 

(xv)                                      Absence of Labor Dispute.  No labor
dispute with the employees of the Company or any of its subsidiaries exists or,
to the knowledge of the Company, is imminent, and the Company is not aware of
any existing or imminent labor disturbance by the employees of any of its or any
subsidiary’s principal suppliers, manufacturers, customers or contractors,
which, in either case, would result in a Material Adverse Effect.

 

(xvi)                                   Absence of Proceedings.  There is no
action, suit, proceeding, inquiry or investigation before or brought by any
Governmental Entity now pending or, to the knowledge of the Company, threatened,
against or affecting the Company or any of its subsidiaries, which could
reasonably be expected to result in a Material Adverse Effect, or which could
reasonably be expected to materially and adversely affect their respective
properties or assets or the consummation of the transactions contemplated in
this Agreement or the performance by the Company of its obligations hereunder;
and the aggregate of all pending legal or governmental proceedings to which the
Company or any such subsidiary is a party or of which any of their respective
properties or assets is the subject which are not described in the Registration
Statement, the General Disclosure Package and the Prospectus, including ordinary
routine litigation incidental to the business, could not result in a Material
Adverse Effect.

 

(xvii)                                Accuracy of Exhibits.  There are no
contracts or documents which are required to be described in the Registration
Statement or the Prospectus or the documents incorporated by reference therein
or to be filed as exhibits to the Registration Statement which have not been so
described and filed as required.

 

(xviii)                             Absence of Further Requirements.  Except
where the absence thereof would not result in a Material Adverse Effect, no
filing with, or authorization, approval, consent, license, order, registration,
qualification or decree of, any Governmental Entity is necessary or required for
the performance by the Company of its obligations hereunder, in connection with
the offering, issuance or sale of the Shares hereunder or the consummation of
the transactions contemplated by this Agreement, except such as have been
already obtained or as may be required under the 1933 Act, the 1933 Act
Regulations, the rules of the Nasdaq Stock Market LLC, state securities laws or
the rules of Financial Industry Regulatory Authority, Inc. (“FINRA”).  Neither
the Company nor, to the Company’s knowledge, the Company’s officers, directors
or any of its affiliates (within the meaning of

 

5

--------------------------------------------------------------------------------


 

FINRA Conduct Rule 5121(f)(1)), directly or indirectly controls, is controlled
by, or is under common control with, or is an associated person (within the
meaning of Article I, Section 1(gg) of the By-laws of FINRA) of, any member firm
of FINRA.  The Company satisfies the eligibility requirements in existence
immediately prior to October 21, 1992 for the use of a registration statement on
Form S-3 for the offering of the Shares.  To enable the Agent to rely on
Rule 5110(b)(7)(C)(i) of FINRA, the Company represents that, (i) as of a date
within 60 days of the date of this Agreement, the Company had (A) a
non-affiliate, public common equity float of at least $150 million or (B) a
non-affiliate, public common equity float of at least $100 million and annual
trading volume of at least three million shares and (ii) as of the date of this
Agreement, has been subject to the 1934 Act reporting requirements for a period
of at least 36 months.

 

(xix)                                   NASDAQ Listing.  The Common Stock of the
Company is registered pursuant to Section 12(b) of the 1934 Act and is listed on
the NASDAQ Capital Market under the ticker symbol “GTXI.” The Company has taken
no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the 1934 Act or delisting the Common
Stock from the NASDAQ Capital Market nor has the Company received any notice
that it is currently not in compliance with the listing or maintenance
requirements of the NASDAQ Capital Market.  The Company believes that it is, and
it will in the foreseeable future continue to be, in material compliance with
all such listing and maintenance requirements.  A registration statement
relating to the Common Stock on Form 8-A or other applicable form under the 1934
Act has become effective.

 

(xx)                                      Possession of Licenses and Permits. 
The Company and its subsidiaries possess such permits, licenses, approvals,
consents and other authorizations (collectively, “Governmental Licenses”) issued
by the appropriate Governmental Entities necessary to conduct the business now
operated by them, including without limitation the United States Food and Drug
Administration (“FDA”) or any other federal, state or foreign agencies or bodies
engaged in the regulation of pharmaceuticals, animal or human clinical studies
or biohazardous substances, except where the failure so to possess would not,
singly or in the aggregate, result in a Material Adverse Effect.  The Company
and its subsidiaries are in compliance with the terms and conditions of all
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, result in a Material Adverse Effect.  All of the
Governmental Licenses are valid and in full force and effect, except when the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
result in a Material Adverse Effect.  Neither the Company nor any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any Governmental Licenses which, singly or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would reasonably
be expected to result in a Material Adverse Effect.

 

(xxi)                                   FDA Regulations.  The Company has
operated and currently is in compliance with the United States Federal Food,
Drug, and Cosmetic Act, as amended, and all applicable rules and regulations of
the FDA and other federal, state, local and foreign governmental bodies
exercising comparable authority, except where the failure to so operate or be in
compliance would not reasonably be expected to have a Material Adverse Effect. 
The clinical studies conducted by or, to the Company’s knowledge, on behalf of
the Company that are described in the Registration Statement and the Prospectus
were, and, if still pending, are being, conducted in all material respects in
accordance with the protocols submitted to the FDA and all applicable laws and
regulations; preclinical studies conducted by or, to the Company’s knowledge, on
behalf of the Company that are described in the Registration Statement and the
Prospectus were, and, if still pending, are being, conducted in all material
respects in accordance with experimental protocols, procedures and controls; the
descriptions of the tests and preclinical and clinical studies, and results
thereof, conducted by or, to the Company’s knowledge, on behalf of the Company
contained in the Registration Statement and the Prospectus are accurate and
complete in all material respects; and the Company is not aware of any other
trials or studies, the results of which reasonably call into question the
results described or referred to in the Registration Statement and the
Prospectus; and the Company has not received any written notice or
correspondence from the FDA or any foreign, state or local governmental body
exercising comparable authority requiring the termination, suspension, or
clinical hold of any preclinical or clinical studies, or such written notice or
correspondence from any Institutional Review Board or comparable authority
requiring the termination or suspension of a clinical study, conducted by or on
behalf of the Company, which termination, suspension, or clinical hold would
reasonably be expected to have a Material Adverse Effect.  None of the Company,
its subsidiaries, or their respective business operations, except as would not
reasonably be expected to result in a Material Adverse Effect, is in violation
of the Health Insurance Portability and Accountability Act of

 

6

--------------------------------------------------------------------------------


 

1996 (Pub. L. No. 104-191) and the Health Information Technology for Economic
and Clinical Health Act of 2009, and the regulations promulgated thereunder and
comparable state privacy and security laws.  The Company has not received
written notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any governmental authority
alleging that any product candidate, operation or activity is in material
violation of any permit or Food, Drug and Cosmetic Act provision and has no
knowledge that any such governmental authority is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; and the
Company has not received notice, either verbally or in writing, that any
governmental authority has taken, is taking or intends to take action to limit,
suspend, modify or revoke any material permits and has no knowledge that any
such governmental authority is considering such action.

 

(xxii)                                Title to Property.  Except where the
failure thereof would not result in a Material Adverse Effect, to the Company’s
knowledge, the Company and its subsidiaries have good and marketable title to
all real property owned by them and good title to all other properties owned by
them, in each case, free and clear of all mortgages, pledges, liens, security
interests, claims, restrictions or encumbrances of any kind except such as do
not, singly or in the aggregate, materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company or any of its subsidiaries; and all of the leases and subleases
material to the business of the Company and its subsidiaries, considered as one
enterprise, and under which the Company or any of its subsidiaries holds
properties described in the Registration Statement, the General Disclosure
Package or the Prospectus, are in full force and effect, and neither the Company
nor any such subsidiary has any notice of any material claim of any sort that
has been asserted by anyone adverse to the rights of the Company or any
subsidiary under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or such subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.

 

(xxiii)                             Possession of Intellectual Property.  The
Company and its subsidiaries own or possess, or can acquire on reasonable terms,
adequate patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry on the business now operated by them except as
such failure to own, possess, or acquire such rights would not be reasonably
expected to have a Material Adverse Effect, and neither the Company nor any of
its subsidiaries has received any notice or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interest of the
Company or any of its subsidiaries therein, and which infringement or conflict
(if the subject of any unfavorable decision, ruling or finding) or invalidity or
inadequacy, singly or in the aggregate, would result in a Material Adverse
Effect.  To the Company’s knowledge, no employee of the Company is in or has
ever been in violation of any term of any employment contract, patent disclosure
agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement or any restrictive covenant
to or with a former employer where the basis of such violation relates to such
employee’s employment with the Company or actions undertaken by the employee
while employed with the Company.

 

(xxiv)                            Environmental Laws.  Except as would not,
singly or in the aggregate, result in a Material Adverse Effect, (A) neither the
Company nor any of its subsidiaries is in violation of any federal, state, local
or foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products, asbestos-containing materials or mold (collectively,
“Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”), (B) the Company and its subsidiaries have
all permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (C) there
are no pending or, to the Company’s knowledge, threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company

 

7

--------------------------------------------------------------------------------


 

or any of its subsidiaries and (D) there are no events or circumstances of which
the Company is aware that would reasonably be expected to form the basis of an
order for clean-up or remediation, or an action, suit or proceeding by any
private party or Governmental Entity, against or affecting the Company or any of
its subsidiaries relating to Hazardous Materials or any Environmental Laws.

 

(xxv)                               Occupational Safety Laws.  The Company
(i) is in compliance, in all material respects, with any and all applicable
foreign, federal, state and local laws, rules, regulations, treaties, statutes
and codes promulgated by any and all governmental authorities (including
pursuant to the Occupational Health and Safety Act) relating to the protection
of human health and safety in the workplace (“Occupational Laws”); (ii) has
received all material Permits required of it under applicable Occupational Laws
to conduct its business as currently conducted; and (iii) is in compliance, in
all material respects, with all terms and conditions of such Permit.  No action,
proceeding, revocation proceeding, writ, injunction or claim is pending or, to
the Company’s knowledge, threatened against the Company relating to Occupational
Laws that would reasonably be expected to have a Material Adverse Effect.

 

(xxvi)                            Accounting Controls and Disclosure Controls. 
The Company and each of its subsidiaries maintain effective internal control
over financial reporting (as defined under Rule 13a-15 and 15d-15 under the 1934
Act Regulations) and a system of internal accounting controls sufficient to
provide reasonable assurances that (A) transactions are executed in accordance
with management’s general or specific authorization; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; (D) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (E) the interactive data in eXtensible Business
Reporting Language incorporated by reference in the Registration Statement, the
General Disclosure Package and the Prospectus fairly presents the information
called for in all material respects and is prepared in accordance with the
Commission’s rules and guidelines applicable thereto.  Since the end of the
Company’s most recent audited fiscal year, the Company’s not aware of any
(1) material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (2) change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting. 
The Company and each of its subsidiaries maintain an effective system of
disclosure controls and procedures (as defined in Rule 13a-15 and Rule 15d-15
under the 1934 Act Regulations) that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms, and is accumulated
and communicated to the Company’s management, including its principal executive
officer or officers and principal financial officer or officers, as appropriate,
to allow timely decisions regarding disclosure.  Neither the Company’s board of
directors nor the audit committee has been informed, nor is any director of the
Company or the Company aware, of (i) during the past 36 months, any “significant
deficiencies” or “material weaknesses” (each as defined by the Public Company
Accounting Oversight Board) in the design or operation of the Company’s internal
controls that could adversely affect the Company’s ability to record, process,
summarize and report financial data, required to be disclosed by the Company in
reports filed with the Commission that were not so disclosed; or (ii) any fraud,
whether or not material, that involves management or other employees of the
Company who have a significant role in the Company’s internal controls.

 

(xxvii)                         Compliance with the Sarbanes-Oxley Act.  There
is and has been no failure on the part of the Company or any of the Company’s
directors or officers, in their capacities as such, to comply in all material
respects with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, including Section 402 related
to loans and Sections 302 and 906 related to certifications.  No relationship,
direct or indirect, exists between or among the Company, on the one hand, and
the directors or officers or, to the knowledge of the Company, stockholders,
customers or suppliers of the Company, on the other hand, which is required to
be described in the Registration Statement, the General Disclosure Package and
the Prospectus and which is not so described.

 

(xxviii)                      Payment of Taxes.  All United States federal
income tax returns of the Company and its subsidiaries required by law to be
filed have been filed and all taxes shown by such returns or otherwise assessed,

 

8

--------------------------------------------------------------------------------


 

which are due and payable, have been paid, except assessments against which
appeals have been or will be promptly taken and as to which adequate reserves
have been provided and except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.  The United States federal income
tax returns of the Company for the past three tax years have been settled and no
assessment in connection therewith has been made against the Company.  The
Company and its subsidiaries have filed all other tax returns that are required
to have been filed by them pursuant to applicable foreign, state, local or other
law except insofar as the failure to file such returns would not result in a
Material Adverse Effect, and has paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Company and its subsidiaries, except
for such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been established by the Company and except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.  The charges, accruals and reserves on the books of the Company in
respect of any income and corporation tax liability for any years not finally
determined are adequate to meet any assessments or re-assessments for additional
income tax for any years not finally determined, except to the extent of any
inadequacy that would not result in a Material Adverse Effect.

 

(xxix)                            ERISA.  Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), that is maintained, administered or contributed to by the
Company or any of its affiliates for employees or former employees of the
Company has been maintained in material compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to, ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”).  No prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any such plan excluding transactions effected pursuant to a statutory or
administrative exemption, including, without limitation, pursuant to Section 408
of ERISA and the regulatory guidance thereunder; and for each such plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” as defined in Section 412 of the Code has
been incurred, whether or not waived, and the fair market value of the assets of
each such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.

 

(xxx)                               Insurance.  The Company and its subsidiaries
carry or are entitled to the benefits of insurance, with financially sound and
reputable insurers, in such amounts and covering such risks as is generally
maintained by companies of established repute engaged in the same or similar
business, and all such insurance is in full force and effect.  The Company has
no reason to believe that it or any of its subsidiaries will not be able (A) to
renew its existing insurance coverage as and when such policies expire or (B) to
obtain comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Effect.

 

(xxxi)                            Investment Company Act.  The Company is not
required, and upon the issuance and sale of the Shares as herein contemplated
and the application of the net proceeds therefrom as described in the
Registration Statement, the General Disclosure Package and the Prospectus will
not be required, to register as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended (the “1940 Act”).

 

(xxxii)                         Absence of Manipulation.  Neither the Company
nor any affiliate of the Company has taken, nor will the Company or any
affiliate take, directly or indirectly, any action which is designed, or would
be expected, to cause or result in, or which constitutes, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares or to result in a violation of Regulation M under the
1934 Act.  The Company has not effected any sales of Common Stock which are
required to be disclosed in response to Item 701 of Regulation S-K under the
1933 Act which have not been so disclosed in the Registration Statement.

 

(xxxiii)                      Rated Debt.  The Company has no debt securities or
preferred stock that is rated by any “nationally recognized statistical rating
agency” (as that term is defined by the Commission for purposes of
Section 3(a)(62) of the 1934 Act).

 

(xxxiv)                     Foreign Corrupt Practices Act.  None of the Company,
any of its subsidiaries or, to the knowledge of the Company, any director,
officer, agent, employee, affiliate or other person acting on behalf of the
Company or any of its subsidiaries is aware of or has taken any action, directly
or indirectly, that would result in a

 

9

--------------------------------------------------------------------------------


 

violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company and, to the knowledge of
the Company, its affiliates have conducted their businesses in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.  To the knowledge of the Company, no person associated or
affiliated with or acting on behalf of the Company, including without limitation
any director, officer, agent or employee of the Company has, directly or
indirectly, while acting on behalf of the Company (i) used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity; or (ii) made any unlawful payment to domestic
government officials or employees or to domestic political parties or campaigns
from corporate funds.

 

(xxxv)                        Money Laundering Laws.  The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the applicable
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any Governmental Entity
(collectively, the “Money Laundering Laws”); and no action, suit or proceeding
by or before any Governmental Entity involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(xxxvi)                     OFAC.  None of the Company, any of its subsidiaries
or, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is an individual or entity
(“Person”) currently the subject or target of any sanctions administered or
enforced by the United States Government, including, without limitation, the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company located, organized or resident in a country or
territory that is the subject of Sanctions; and the Company will not directly or
indirectly use the proceeds of the sale of the Shares, or lend, contribute or
otherwise make available such proceeds to any subsidiaries, joint venture
partners or other Person, to fund any activities of or business with any Person,
or in any country or territory, that, at the time of such funding, is the
subject of Sanctions or in any other manner that will result in a violation by
any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.

 

(xxxvii)                  Lending Relationship. The Company (i) does not have
any material lending or other relationship with any bank or lending affiliate of
the Agent and (ii) does not intend to use any of the proceeds from the sale of
the Shares to repay any outstanding debt owed to any affiliate of the Agent.

 

(xxxviii)               Statistical and Market-Related Data.  Any statistical
and market-related data included in the Registration Statement, the General
Disclosure Package or the Prospectus are based on or derived from sources that
the Company believes, after reasonable inquiry, to be reliable and accurate and,
to the extent required, the Company has obtained the written consent to the use
of such data from such sources.

 

(xxxix)                     Company Stock Plans.  With respect to the stock
options (the “Stock Options”) granted pursuant to the stock-based compensation
plans of the Company and its subsidiaries (the “Company Stock Plans”) that are
currently outstanding and not exercised, (i) each Stock Option intended to
qualify as an “incentive stock option” under Section 422 of the Code so
qualifies, (ii) each grant of a Stock Option was duly authorized no later than
the date on which the grant of such Stock Option was by its terms to be
effective (the “Grant Date”) by all necessary corporate action, including, as
applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Company Stock Plans, the

 

10

--------------------------------------------------------------------------------


 

1934 Act and all other applicable laws and regulatory rules or requirements,
including the rules of the Nasdaq Stock Market LLC and any other exchange on
which Company securities are traded, and (iv) each such grant was properly
accounted for in accordance with GAAP in the financial statements (including the
related notes) of the Company and disclosed in the Company’s filings with the
Commission in accordance with the 1934 Act and all other applicable laws.  The
Company has not knowingly granted, and there is no and has been no policy or
practice of the Company of granting, Stock Options prior to, or otherwise
coordinating the grant of Stock Options with, the release or other public
announcement of material information regarding the Company or its subsidiaries
or their results of operations or prospects.

 

(xl)                                          Cuba.  The Company does not do
business with the government of Cuba or with any person located in Cuba within
the meaning of Section 517.075, Florida Statutes.

 

(xli)                                       Anti-Takeover.  The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of its
state of incorporation that is or could reasonably be expected to become
applicable to the Agent as a result of the Agent and the Company fulfilling
their respective obligations or exercising their respective rights under this
Agreement, including, without limitation, the Company’s issuance of the Shares.

 

(xlii)                                    Actively Traded Security.  The Common
Stock is an “actively-traded security” exempted from the requirements of
Rule 101 of Regulation M under the Exchange Act by subsection (c)(1) of such
rule.

 

(xliii)                                 No Commissions.  Neither the Company nor
any of its subsidiaries is a party to any contract, agreement or understanding
with any person (other than as contemplated by this Agreement or any Terms
Agreement) that would give rise to a valid claim against the Company or any of
its subsidiaries or the Agent for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Shares.

 

(xliv)                                Deemed Representation.  Any certificate
signed by any officer of the Company delivered to the Agent or to counsel for
the Agent pursuant to or in connection with this Agreement shall be deemed a
representation and warranty by the Company to the Agent as to the matters
covered thereby as of the date or dates indicated in such certificate.

 

Section 2.  Sale and Delivery of Shares.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Company agrees to issue and sell exclusively through the Agent
acting as sales agent or directly to the Agent acting as principal from time to
time, and the Agent agrees to use its commercially reasonable efforts to sell as
sales agent for the Company, the Shares.  Sales of the Shares, if any, through
the Agent acting as sales agent or directly to the Agent acting as principal
will be made by means of ordinary brokers’ transactions on the Nasdaq, in
negotiated transactions or otherwise at market prices prevailing at the time of
sale, at prices related to prevailing market prices or at negotiated prices. 
Anything to the contrary notwithstanding in this Agreement, without the
Company’s prior written consent, the Agent may not place any shares by any
method other than transactions that are deemed to be “at-the-market offerings”
as defined in Rule 415 under the 1933 Act, including sales made directly on the
NASDAQ Capital Market, or sales made to or through a market maker other than on
an exchange or through an electronic communications network.  The Agent shall
effect any sales of shares in accordance with applicable state and federal
rules and regulations and the rules of Nasdaq and otherwise in accordance with
the instructions to sell shares delivered pursuant to Section 2(b).  Nothing
contained herein restricts, nor may be deemed to restrict, the Company from
undertaking another offering of its securities pursuant to a separate
registrations under the 1933 Act (or any exemption from such registration), or
another offering under the Registration Statement, provided the Company complies
with Section 3(p).

 

(b)                                 Subject to instructions to sell shares
delivered pursuant to this Section 2(b) or the applicable Terms Agreement, the
Shares are to be sold on a daily basis or otherwise as shall be agreed to by the
Company and the Agent on that trading day (other than a day on which the NASDAQ
Capital Market is scheduled to close prior to its regular weekday closing time,
each, a “Trading Day”) that the Company has satisfied its

 

11

--------------------------------------------------------------------------------


 

obligations under Section 6 of this Agreement and that the Company has
instructed the Agent to make such sales.  For the avoidance of doubt, the
foregoing limitation shall not apply to sales solely to employees or security
holders of the Company or its subsidiaries, or to a trustee or other person
acquiring such securities for the accounts of such persons in which Stifel
Nicolaus is acting for the Company in a capacity other than as Agent under this
Agreement.  On any Trading Day, the Company may instruct the Agent by telephone
(confirmed promptly by telecopy or email, which confirmation will be promptly
acknowledged by the Agent) as to the maximum aggregate dollar value or number of
Shares to be sold by the Agent on such day (in any event not in excess of the
number available for issuance under the Prospectus and the currently effective
Registration Statement) and the minimum price per Share at which such Shares may
be sold.  Subject to the terms and conditions hereof, the Agent shall use its
commercially reasonable efforts to sell as sales agent all of the Shares so
designated by the Company and in the manner and on the terms so designated by
the Company.  The Company and the Agent each acknowledge and agree that
(A) there can be no assurance that the Agent will be successful in selling the
Shares, (B) the Agent will incur no liability or obligation to the Company or
any other person or entity if they do not sell Shares for any reason other than
a failure by the Agent to use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable law and regulations
to sell such Shares as required by this Agreement, and (C) the Agent shall be
under no obligation to purchase Shares on a principal basis except as otherwise
specifically agreed by each of the Agent and the Company pursuant to a Terms
Agreement.  In the event of a conflict between the terms of this Agreement and
the terms of a Terms Agreement, the terms of such Terms Agreement will control.

 

(c)                                  Notwithstanding the foregoing, the Company
shall not authorize the issuance and sale of, and the Agent as sales agent shall
not be obligated to use its commercially reasonable efforts to sell, any Shares
(i) at a price lower than the minimum price therefor authorized from time to
time, or (ii) in a number in excess of the number or maximum aggregate dollar
value of Shares authorized from time to time to be issued and sold under this
Agreement, in each case, by the Company’s board of directors, or a duly
authorized committee thereof, and notified to the Agent in writing.  In
addition, the Company may, upon notice to the Agent, suspend the offering of the
Shares or the Agent may, upon notice to the Company, suspend the offering of the
Shares with respect to which the Agent is acting as sales agent for any reason
and at any time; provided, however, that such suspension or termination shall
not affect or impair the parties’ respective obligations with respect to the
Shares sold hereunder prior to the giving of such notice.  Any notice given
pursuant to the preceding sentence may be given by telephone (confirmed promptly
by telecopy or email, which confirmation will be promptly acknowledged).

 

(d)                                 The gross sales price of any Shares sold
pursuant to this Agreement by the Agent acting as sales agent of the Company
shall be the market price prevailing at the time of sale for shares of the
Company’s Common Stock sold by the Agent on the NASDAQ Capital Market or
otherwise, at prices relating to prevailing market prices or at negotiated
prices.  The compensation payable to the Agent for sales of Shares with respect
to which the Agent acts as sales agent shall be up to 3.0% of the gross sales
price of the Shares sold pursuant to this Agreement.  The Company may sell
Shares to the Agent, acting as principal, at a price agreed upon with the Agent
at the relevant Applicable Time and pursuant to a separate Terms Agreement.  The
remaining proceeds, after further deduction for any transaction fees imposed by
any governmental, regulatory or self-regulatory organization in respect of such
sales, shall constitute the net proceeds to the Company for such Shares (the
“Net Proceeds”).  The Agent shall notify the Company as promptly as practicable
if any deduction referenced in the preceding sentence will be required. 
Notwithstanding the foregoing, in the event the Company engages the Agent as
sales agent for a sale of Shares that would constitute a “distribution” within
the meaning of Rule 100 of Regulation M under the Exchange Act, the Company and
the Agent will use reasonable commercial efforts to agree to compensation that
is customary for the Agent with respect to such transactions.

 

(e)                                  If acting as a sales agent hereunder, the
Agent shall provide written confirmation to the Company following the close of
trading on the NASDAQ Capital Market, each day in which Shares are sold under
this Agreement setting forth the number of Shares sold on such day, the
aggregate gross sales proceeds of the Shares, the Net Proceeds to the Company
and the compensation payable by the Company to such Agent with respect to such
sales.

 

(f)                                   Under no circumstances shall the aggregate
offering price or number, as the case may be, of Shares sold pursuant to this
Agreement and any Terms Agreement exceed the aggregate offering price or number,
as the case may be, of Shares of Common Stock (i) set forth in the preamble
paragraph of this Agreement, (ii) available for issuance under the Prospectus
and the then currently effective Registration Statement, (iii) authorized

 

12

--------------------------------------------------------------------------------


 

from time to time to be issued and sold under this Agreement or any Terms
Agreement by the Company’s board of directors, or a duly authorized committee
thereof, and notified to the Agent in writing or (iv) authorized but unissued
pursuant to the Company’s certificate of incorporation.  In addition, under no
circumstances shall any Shares with respect to which the Agent acts as sales
agent be sold at a price lower than the minimum price therefor authorized from
time to time by the Company’s board of directors, or a duly authorized committee
thereof, and notified to the Agent in writing.

 

(g)                                  Settlement for sales of Shares pursuant to
this Section 2 will occur on the second business day that is also a Trading Day
following the trade date on which such sales are made, unless another date shall
be agreed to by the Company and the Agent (each such day, a “Settlement Date”). 
On each Settlement Date, the Shares sold through the Agent for settlement on
such date shall be delivered by the Company to the Agent against payment of the
Net Proceeds from the sale of such Shares.  Settlement for all Shares shall be
effected by book-entry delivery of Shares to the Agent’s account at The
Depository Trust Company against payments by the Agent of the Net Proceeds from
the sale of such Shares in same day funds delivered to an account designated by
the Company.  If the Company shall default on its obligation to deliver Shares
on any Settlement Date, the Company shall (i) indemnify and hold the Agent
harmless against any loss, claim or damage arising from or as a result of such
default by the Company and (ii) pay the Agent any commission to which it would
otherwise be entitled absent such default.

 

(h)                                 Notwithstanding any other provision of this
Agreement, the Company and the Agent agree that no sales of Shares shall take
place, and the Company shall not request the sale of any Shares that would be
sold, and the Agent shall not be obligated to sell, during any period in which
the Company’s insider trading policy, as it exists on the date of the Agreement,
would prohibit the purchases or sales of the Company’s Common Stock by its
officers or directors, or during any other period in which the Company is, or
could be deemed to be, in possession of material non-public information.

 

(i)                                     Any obligation of the Agent to use its
commercially reasonable efforts to sell the Shares on behalf of the Company as
sales agent shall be subject to the continuing accuracy of the representations
and warranties of the Company herein, to the performance by the Company of its
obligations hereunder and to the continuing satisfaction of the additional
conditions specified in Section 6 of this Agreement.

 

(j)                                    If either party has reason to believe
that the exemptive provisions set forth in Rule 101(c)(1) of Regulation M under
the Exchange Act are not satisfied with respect to the Shares, it shall promptly
notify the other party and the Agent may, in its sole discretion, suspend sales
of the Shares under this Agreement and any Terms Agreement until such date as it
determines is reasonably necessary to ensure compliance with Regulation M and
any other applicable legal or regulatory requirements.

 

Section 3.  Covenants.   The Company agrees with the Agent:

 

(a)                                 During any period when the delivery of a
prospectus is required in connection with the offering or sale of Shares
(whether physically or through compliance with Rule 153 or 172, or in lieu
thereof, a notice referred to in Rule 173(a) under the 1933 Act), (i) to make no
further amendment or any supplement to the Registration Statement or the
Prospectus (other than an amendment or supplement relating to an offering of the
Company’s securities which is unrelated to the offering of Shares hereunder)
prior to any Settlement Date which shall be disapproved by the Agent promptly
after reasonable notice thereof and to advise the Agent, promptly after it
receives notice thereof, of the time when any amendment to the Registration
Statement has been filed or becomes effective or any amendment or supplement to
the Prospectus (other than an amendment or supplement relating to an offering of
the Company’s securities which is unrelated to the offering of Shares hereunder)
has been filed and to furnish the Agent with copies thereof, (ii) to file
promptly all other material required to be filed by the Company with the
Commission pursuant to Rule 433(d) under the 1933 Act, (iii) to file promptly
all reports and any definitive proxy or information statements required to be
filed by the Company with the Commission pursuant to Section 13(a), 13(c), 14 or
15(d) of the 1934 Act, (iv) to advise the Agent, promptly after it receives
notice thereof, of the issuance by the Commission of any stop order or of any
order preventing or suspending the use of the Prospectus or other prospectus in
respect of the Shares, of the suspension of the qualification of the Shares for
offering or sale in any jurisdiction, of the initiation or threatening of any
proceeding for any such purpose, or of any request by the Commission for the
amending or supplementing of the form of the Registration Statement or the
Prospectus or for additional information, and (v) in the event of the issuance
of any such stop order or of any such order preventing or

 

13

--------------------------------------------------------------------------------


 

suspending the use of the Prospectus in respect of the Shares or suspending any
such qualification, to promptly use its commercially reasonable efforts to
obtain the withdrawal of such order; and in the event of any such issuance of a
notice of objection, promptly to take such reasonable steps as may be necessary
to permit offers and sales of the Shares by the Agent, which may include,
without limitation, amending the Registration Statement or filing a new
registration statement, at the Company’s expense (references herein to the
Registration Statement shall include any such amendment or new registration
statement).  Notwithstanding the foregoing, the Company shall not be obligated
to furnish copies of any report or statement filed with the Commission to the
extent it is available on the Commission’s Electronic Data Gathering, Analysis,
and Retrieval System (“EDGAR”).

 

(b)                                 Promptly from time to time to take such
action as the Agent may reasonably request to qualify the Shares for offering
and sale under the securities laws of such jurisdictions as the Agent may
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the sale of the Shares, provided that in connection therewith the
Company shall not be required to qualify as a foreign corporation or to file a
general consent to service of process in any jurisdiction; and to promptly
advise the Agent of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Shares for offer or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

 

(c)                                  During any period when the delivery of a
prospectus is required (whether physically or through compliance with Rules 153
or 172, or in lieu thereof, a notice referred to in Rule 173(a) under the 1933
Act) in connection with the offering or sale of Shares, the Company will make
available to the Agent, as soon as practicable after the execution of this
Agreement, and thereafter from time to time furnish to the Agent, copies of the
most recent Prospectus in such quantities and at such locations as the Agent may
reasonably request for the purposes contemplated by the 1933 Act.  During any
period when the delivery of a prospectus is required (whether physically or
through compliance with Rules 153 or 172, or in lieu thereof, a notice referred
to in Rule 173(a) under the 1933 Act) in connection with the offering or sale of
Shares, and if at such time any event shall have occurred as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made when such Prospectus is delivered, not misleading, or, if for any other
reason it shall be necessary during such same period to amend or supplement the
Prospectus or to file under the 1934 Act any document incorporated by reference
in the Prospectus in order to comply with the 1933 Act or the 1934 Act, to
notify the Agent and to file such document and to prepare and furnish without
charge to the Agent as many written and electronic copies as the Agent may from
time to time reasonably request of an amended Prospectus or a supplement to the
Prospectus which will correct such statement or omission or effect such
compliance. Notwithstanding the foregoing, the Company shall not be obligated to
furnish copies of any report or statement filed with the Commission to the
extent it is available on the Commission’s Electronic Data Gathering, Analysis,
and Retrieval System (“EDGAR”).

 

(d)                                 To make generally available to its
securityholders as soon as practicable, but in any event not later than sixteen
months after the effective date of the Registration Statement (as defined in
Rule 158(c) under the 1933 Act), an earnings statement of the Company and its
subsidiaries (which need not be audited) complying with Section 11(a) of the
1933 Act and the rules and regulations of the Commission thereunder (including,
at the option of the Company, Rule 158).

 

(e)                                  [Reserved].

 

(f)                                   To use the Net Proceeds received by it
from the sale of the Shares pursuant to this Agreement and any Terms Agreement
in the manner specified in the General Disclosure Package.

 

(g)                                  In connection with the offering and sale of
the Shares, the Company will file with the NASDAQ Capital Market all documents
and notices, and make all certifications, required by the NASDAQ Capital Market
of companies that have securities that are listed or quoted on the NASDAQ
Capital Market and will maintain such listings or quotations.

 

(h)                                 To not take, directly or indirectly, and to
use commercially reasonable efforts to cause its affiliates to refrain from
taking, any action designed to cause or result in, or that has constituted or
might reasonably be

 

14

--------------------------------------------------------------------------------


 

expected to constitute, under the 1934 Act or otherwise, the stabilization or
manipulation of the price of any securities of the Company to facilitate the
sale or resale of the Shares.

 

(i)                                     At each Applicable Time, each Settlement
Date, each Registration Statement Amendment Date (as defined below), each
Company Periodic Report Date (as defined below) and each date on which Shares
are delivered to the Agent pursuant to a Terms Agreement, the Company shall be
deemed to have affirmed each representation, warranty, covenant and other
agreement contained in this Agreement or any Terms Agreement.  In each Annual
Report on Form 10-K or Quarterly Report on Form 10-Q filed by the Company in
respect of any quarter in which sales of Shares were made by or through the
Agent under this Agreement or any Terms Agreement (each date on which any such
document is filed, and any date on which an amendment to any such document is
filed, a “Company Periodic Report Date”), the Company shall set forth with
regard to such quarter the number of Shares sold through the Agent under this
Agreement or any Terms Agreement and the Net Proceeds received by the Company
with respect to sales of Shares pursuant to this Agreement or any Terms
Agreement.

 

(j)                                    Upon commencement of the offering of
Shares under this Agreement and each time the Shares are delivered to the Agent
as principal on a Settlement Date and promptly after each (i) date the
Registration Statement or the Prospectus shall be amended or supplemented (other
than (1) by an amendment or supplement providing solely for the determination of
the terms of the Shares, (2) in connection with the filing of a prospectus
supplement that contains solely the information set forth in Section 3(i),
(3) in connection with the filing of any current reports on Form 8-K (other than
any current reports on Form 8-K which contain financial statements, supporting
schedules or other financial data, including any current report on Form 8-K
under Item 2.02 of such form that is considered “filed” under the 1934 Act) or
(4) by a prospectus supplement relating to the offering of other securities
(including, without limitation, other shares of Common Stock)) (each such date,
a “Registration Statement Amendment Date”) and (ii) Company Periodic Report
Date, the Company will furnish or cause to be furnished forthwith to the Agent a
certificate dated the date of effectiveness of such amendment or the date of
filing with the Commission of such supplement or other document, as the case may
be, in a form reasonably satisfactory to the Agent to the effect that the
statements contained in the certificate referred to in Section 6(e) of this
Agreement which were last furnished to the Agent are true and correct at the
time of such amendment, supplement or filing, as the case may be, as though made
at and as of such time (except that such statements shall be deemed to relate to
the Registration Statement, the General Disclosure Package and the Prospectus as
amended and supplemented to such time) or, in lieu of such certificate, a
certificate of the same tenor as the certificate referred to in said
Section 6(e), but modified as necessary to relate to the Registration Statement
and the Prospectus as amended and supplemented, or to the document incorporated
by reference into the Prospectus, to the time of delivery of such certificate. 
As used in this paragraph, to the extent there shall be an Applicable Time on or
following the date referred to in clause (i) or (ii) above, promptly shall be
deemed to be on or prior to the next succeeding Applicable Time. 
Notwithstanding the foregoing, the Company shall not be required to deliver any
such certificate at any time there is no instruction to sell shares delivered
pursuant to Section 2(b) then in effect; provided however, that such a
certificate shall then be required to be delivered to the Agent prior to any
further sales of Shares under this Agreement covering the period which would
most recently have been required but for this sentence.

 

(k)                                 Upon commencement of the offering of Shares
under this Agreement and promptly after each (i) Registration Statement
Amendment Date and (ii) Company Periodic Report Date, the Company will furnish
or cause to be furnished to the Agent the written opinion and written negative
assurance statement of Cooley LLP, counsel to the Company, or other counsel
reasonably satisfactory to the Agent, dated the date of effectiveness of such
amendment or the date of filing with the Commission of such supplement or other
document, as the case may be, in a form and substance reasonably satisfactory to
the Agent and its counsel, of the same tenor as the opinions and letters
referred to in Section 6(c) of this Agreement, but modified as necessary to
relate to the Registration Statement, the General Disclosure Package and the
Prospectus as amended and supplemented, or to the document incorporated by
reference into the Prospectus, to the time of delivery of such opinion and
letter or, in lieu of such opinion and letter, counsel last furnishing such
letter to the Agent shall furnish such Agent with a letter substantially to the
effect that the Agent may rely on such last opinion and letter to the same
extent as though each were dated the date of such letter authorizing reliance
(except that statements in such last letter shall be deemed to relate to the
Registration Statement and the Prospectus as amended and supplemented to the
time of delivery of such letter authorizing reliance).  As used in this
paragraph, to the extent there shall be an Applicable Time on or following the
date referred to in clause (i) or (ii) above, promptly shall be deemed to be on
or prior to the next succeeding Applicable Time.  Notwithstanding the foregoing,
(y) the Company shall not be required to furnish or cause to be

 

15

--------------------------------------------------------------------------------


 

furnished any such opinion or statement at any time there are no instructions to
sell shares delivered pursuant to Section 2(b) or a Terms Agreement then in
effect; provided, however, that such an opinion or letter shall then be required
to be furnished to the Agent prior to any further sales of Shares under this
Agreement covering the period which would most recently have been required but
for this sentence, and (z) following the Agent being furnished with the first
opinion(s) pursuant this Section 3(k), subsequent opinions or letters furnished
pursuant to this Section 3(k) shall only consist of customary written negative
assurance statements.

 

(l)                                     Promptly after each (i) Registration
Statement Amendment Date and (ii) Company Periodic Report Date, the Company will
cause Ernst & Young LLP, or other independent accountants reasonably
satisfactory to the Agent, to furnish to the Agent a letter, dated the date of
effectiveness of such amendment or the date of filing of such supplement or
other document with the Commission, as the case may be, in form reasonably
satisfactory to the Agent and its counsel, of the same tenor as the letter
referred to in Section 6(d) hereof, but modified as necessary to relate to the
Registration Statement, the General Disclosure Package and the Prospectus, as
amended and supplemented, or to the document incorporated by reference into the
Prospectus, to the date of such letter.  As used in this paragraph, to the
extent there shall be an Applicable Time on or following the date referred to in
clause (i) or (ii) above, promptly shall be deemed to be on or prior to the next
succeeding Applicable Time.  Notwithstanding the foregoing, (A) upon
commencement of the offering of Shares under this Agreement, (B) after a Company
Periodic Report Date that relates to the filing of a Quarterly Report on
Form 10-Q, and (C) after each Registration Statement Amendment Date (other than
as the result of filing an Annual Report on Form 10-K), the Agent hereby agrees
to receive a certificate of the Principal Financial Officer of the Company, in a
form and substance reasonably satisfactory to the Agent and its counsel, in lieu
of a letter from Ernst & Young LLP.  Further, notwithstanding the foregoing, the
Company shall not be required to furnish or cause to be furnished any such
letter or certificate at any time there are no instructions to sell shares
delivered pursuant to Section 2(b) or a Terms Agreement then in effect;
provided, however, that such a letter or certificate, as the case may be, shall
then be required to be furnished to the Agent prior to any further sales of
Shares under this Agreement covering the period which would most recently have
been required but for this sentence.

 

(m)                             The Company consents to the Agent trading in the
Company’s Common Stock for the Agent’s own account and for the account of its
clients at the same time as sales of Shares occur pursuant to this Agreement or
any Terms Agreement, provided that, at all times, the Agent is in compliance
with Regulation M under the 1934 Act with respect to the Common Stock and
provided that in no event shall the Agent trade the Common Stock for its or its
affiliates’ proprietary accounts.

 

(n)                                 [Reserved].

 

(o)                                 The Company will cooperate timely with any
reasonable due diligence review conducted by the Agent or its counsel from time
to time in connection with the transactions contemplated hereby or in any Terms
Agreement, including, without limitation, and upon reasonable notice providing
information and making available documents and appropriate corporate officers,
during regular business hours and at the Company’s principal offices, as the
Agent may reasonably request.

 

(p)                                 During each period commencing on the date on
which the Company has given an instruction pursuant to Section 2(b) and ending
on the close of business of the Settlement Date of the last Shares sold pursuant
to such instruction, the Company will not, without giving the Agent at least
three business days’ prior written notice of a proposed sale or other
transaction (which notice shall not be required to specify the nature of such
proposed transaction), (A) offer, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of, lend or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or securities convertible into or exchangeable or exercisable for or
repayable with Common Stock, or file any registration statement under the 1933
Act with respect to any of the foregoing (other than a shelf registration
statement under Rule 415 under the 1933 Act, a registration statement on
Form S-8 or post-effective amendment to the Registration Statement) or (B) enter
into any swap or other agreement or any transaction that transfers in whole or
in part, directly or indirectly, any of the economic consequence of ownership of
the Common Stock, or any securities convertible into or exchangeable or
exercisable for or repayable with Common Stock, whether any such swap or
transaction described in clause (A) or (B) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise.  The foregoing
sentence shall not apply to (w) the Shares to be offered and sold through the
Agent pursuant to this Agreement or

 

16

--------------------------------------------------------------------------------


 

any Terms Agreement, (x) equity incentive awards approved by the board of
directors of the Company or the compensation committee thereof or the issuance
of Common Stock upon exercise thereof, (y) Shares or securities convertible into
or exchangeable for Shares as consideration for mergers, acquisitions, other
business combinations, joint ventures or strategic alliances occurring after the
date of this Agreement which are not used for capital raising purposes and
(z) Shares issuable upon exercise or conversion of outstanding warrants, options
or other derivative securities.

 

(q)                                 If immediately prior to the third
anniversary (the “Renewal Deadline”) of the initial effective date of the
Registration Statement, any of the Shares remain unsold, the Company will, prior
to the Renewal Deadline file, if it has not already done so and is eligible to
do so, an “automatic shelf registration statement” (as defined in Rule 405 under
the 1933 Act) relating to the Shares, in a form reasonably satisfactory to the
Agent.  If the Company is not eligible to file an automatic shelf registration
statement, the Company will, prior to the Renewal Deadline, if it has not
already done so, file a new shelf registration statement relating to the Shares,
in a form reasonably satisfactory to the Agent, and will use its commercially
reasonable efforts to cause such registration statement to be declared effective
within 60 days after the Renewal Deadline.  The Company will use commercially
reasonable efforts to take all other action necessary or appropriate to permit
the issuance and sale of the Shares to continue as contemplated in the expired
registration statement relating to the Shares.  References herein to the
Registration Statement shall include such new automatic shelf registration
statement or such new shelf registration statement, as the case may be.

 

Section 4.  Free Writing Prospectus.

 

(a)                                 (i)                                     The
Company represents and agrees that without the prior consent of the Agent (which
consent may not be unreasonably withheld, delayed or conditioned), it has not
made and will not make any offer relating to the Shares that would constitute a
“free writing prospectus” as defined in Rule 405 under the 1933 Act; and

 

(ii)                                  the Agent represents and agrees that,
without the prior consent of the Company (which consent may not be unreasonably
withheld, delayed or conditioned), it has not made and will not make any offer
relating to the Shares that would constitute a free writing prospectus required
to be filed with the Commission.

 

(b)                                 The Company has complied and will comply
with the requirements of Rule 433 under the 1933 Act applicable to any Issuer
Free Writing Prospectus (including any free writing prospectus identified in
Section 4(a) hereof), including timely filing with the Commission or retention
where required and legending.

 

Section 5.  Payment and Reimbursement of Expenses.

 

(a)                                 The Company covenants and agrees with the
Agent that the Company will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Company’s counsel and accountants in
connection with the registration of the Shares under the 1933 Act and all other
expenses in connection with the preparation, printing and filing of the
Registration Statement, the Base Prospectus, Prospectus Supplement, any Issuer
Free Writing Prospectus and the Prospectus and amendments and supplements
thereto and the mailing and delivering of copies thereof to the Agent; (ii) the
cost of printing or producing this Agreement or any Terms Agreement, any Blue
Sky and Legal Investment Memoranda, closing documents (including any
compilations thereof) and any other documents in connection with the offering,
purchase, sale and delivery of the Shares; (iii) all expenses in connection with
the qualification of the Shares for offering and sale under state securities
laws as provided in Section 3(b) hereof, including the reasonable fees and
disbursements of counsel for the Agent in connection with such qualification and
in connection with the Blue Sky and Legal Investment Surveys; (iv) any filing
fees incident to, and the reasonable fees and disbursements of counsel for the
Agent in connection with, any required review by the Financial Industry
Regulatory Authority, Inc. (“FINRA”) of the terms of the sale of the Shares;
(v) all fees and expenses in connection with listing or quoting the Shares on
the NASDAQ Capital Market; (vi) the cost of preparing the Shares; (vii) the
costs and charges of any transfer agent or registrar or any dividend
distribution agent; (viii) the reasonable fees and disbursements of counsel to
the Agent in an aggregate amount not to exceed $25,000 (which amount shall
include all fees and disbursements of such counsel described in clauses
(iii) and (iv) above); and (ix) all other costs and expenses incident to the
performance of its obligations hereunder which are not otherwise

 

17

--------------------------------------------------------------------------------


 

specifically provided for in this Section.  It is understood, however, that,
except as provided in this Section, and Section 7 hereof, the Agent will pay all
of its own costs and expenses, including the fees of its counsel, transfer taxes
on resale of any of the Shares by it, and any advertising expenses connected
with any offers it may make.

 

(b)                                 The parties agree that if counsel to the
Company is required, by the terms hereof, to provide more than two written
opinions and/or written negative assurance statements pursuant to
Section 3(k) hereof or pursuant to Section 6(c) hereof in any calendar year,
then the amount of the reasonable legal fees incurred by the Company in
connection with such opinion or statement shall be deducted from the
compensation amount next due Agent hereunder; provided that the maximum amount
to be so deducted shall be $5,000 per such additional opinion or statement.

 

Section 6.  Conditions of Agent’s Obligation.  The obligations of the Agent
hereunder shall be subject, in its discretion, to the condition that all
representations and warranties and other statements of the Company herein or in
certificates of any officer of the Company delivered pursuant to the provisions
hereof are true and correct as of the time of the execution of this Agreement,
the date of any executed Terms Agreement and as of each Registration Statement
Amendment Date, Company Periodic Report Date, Applicable Time and Settlement
Date, to the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

 

(a)                                 The Prospectus Supplement shall have been
filed with the Commission pursuant to Rule 424(b) under the 1933 Act on or prior
to the date hereof and in accordance with Section 3(a) hereof, any other
material required to be filed by the Company pursuant to Rule 433(d) under the
1933 Act shall have been filed with the Commission within the applicable time
periods prescribed for such filings by Rule 433; no stop order suspending the
effectiveness of the Registration Statement or any part thereof shall have been
issued and no proceeding for that purpose shall have been initiated or
threatened by the Commission and no notice of objection of the Commission to the
use of the form of the Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the 1933 Act shall have been received;
no stop order suspending or preventing the use of the Prospectus or any Issuer
Free Writing Prospectus shall have been initiated or threatened by the
Commission; and all requests for additional information on the part of the
Commission shall have been complied with to the reasonable satisfaction of the
Agent.

 

(b)                                 On every date specified in
Section 3(k) hereof and on such other dates as reasonably requested by Agent,
Goodwin Procter LLP, counsel for the Agent, shall have furnished to the Agent
such written opinion or opinions, dated as of such date, with respect to such
matters as the Agent may reasonably request, and such counsel shall have
received such papers and information as they may reasonably request to enable
them to pass upon such matters.

 

(c)                                  On every date specified in
Section 3(k) hereof, Cooley LLP, counsel for the Company, shall have furnished
to the Agent a written opinion or opinions, and a written negative assurance
statement, each dated as of such date, in form and substance reasonably
satisfactory to the Agent (it being understood and agreed that, other than the
first such opinion furnished to the Agent, such opinions and statements shall
consist of a customary written negative assurance statement only).  Upon
commencement of the offering of Shares under this Agreement and promptly after
each Company Periodic Report Date that relates to the filing of an Annual Report
on Form 10-K, Pearl Cohen Zedek Latzer Baratz LLP, intellectual property counsel
for the Company, shall have furnished to the Agent a written opinion or
opinions, dated as of such date, in form and substance reasonably satisfactory
to the Agent (it being understood and agreed that, other than the first such
opinion furnished to the Agent, such opinions shall consist of a customary
written negative assurance statement only).

 

(d)                                 At the dates specified in
Section 3(l) hereof, the independent accountants of the Company who have
certified the financial statements of the Company and its subsidiaries included
or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus shall have furnished to the Agent a letter
dated as of the date of delivery thereof and addressed to the Agent in form and
substance reasonably satisfactory to the Agent and its counsel, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements of
the Company and its subsidiaries included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus. 
Notwithstanding the foregoing, (A) upon commencement of the offering of Shares
under this

 

18

--------------------------------------------------------------------------------


 

Agreement, (B) after a Company Periodic Report Date that relates to the filing
of a Quarterly Report on Form 10-Q, and (C) after each Registration Statement
Amendment Date (other than as the result of filing an Annual Report on
Form 10-K), the Agent hereby agrees to receive a certificate of the Principal
Financial Officer of the Company, in a form and substance reasonably
satisfactory to the Agent and its counsel, in lieu of a letter from the
independent accountants of the Company.

 

(e)                                  Prior to commencement of the offering of
Shares under this Agreement, the Agent shall have received a certificate, signed
on behalf of the Company by its corporate Secretary, in form and substance
satisfactory to the Agent and its counsel.

 

(e)                                  (i) Upon commencement of the offering of
Shares under this Agreement and on such other dates as reasonably requested by
Agent, the Company will furnish or cause to be furnished promptly to the Agent a
certificate of an officer in a form satisfactory to the Agent stating the
minimum price for the sale of such Shares pursuant to this Agreement and the
maximum number of Shares that may be issued and sold pursuant to this Agreement
or, alternatively, maximum gross proceeds from such sales, as authorized from
time to time by the Company’s board of directors or a duly authorized committee
thereof or, in connection with any amendment, revision or modification of such
minimum price or maximum Share number or amount, a new certificate with respect
thereto and (ii) on each date specified in Section 3(j) and on such other dates
as reasonably requested by Agent, the Agent shall have received a certificate of
two executive officers of the Company, one of whom shall be the Chief Financial
Officer, Chief Accounting Officer, Treasurer, Principal Financial Officer or
Executive Vice President in the area of capital markets and investments, dated
as of the date thereof, to the effect that (A) there has been no Material
Adverse Effect since the date as of which information is given in the General
Disclosure Package and the Prospectus as then amended or supplemented, (B) the
representations and warranties in Section 1 hereof are true and correct as of
such date and (C) the Company has complied with all of the agreements entered
into in connection with the transaction contemplated herein and satisfied all
conditions on its part to be performed or satisfied.

 

(f)                                   Since the date of the latest audited
financial statements then included or incorporated by reference in the General
Disclosure Package and the Prospectus, no Material Adverse Effect shall have
occurred.

 

(g)                                  The Company shall have complied with the
provisions of Section 3(c) hereof with respect to the timely furnishing of
prospectuses.

 

(h)                                 On such dates as reasonably requested by the
Agent, the Company shall have conducted due diligence sessions, in form and
substance reasonably satisfactory to the Agent.

 

(i)                                     All filings with the Commission required
by Rule 424 under the 1933 Act to have been filed by each Applicable Time or
related Settlement Date shall have been made within the applicable time period
prescribed for such filing by Rule 424 (without reliance on Rule 424(b)(8)).

 

(j)                                    The Shares shall have received approval
for listing or quotation on the NASDAQ Capital Market prior to the first
Settlement Date.

 

(k)                                 Prior to any Settlement Date, the Company
shall have furnished to the Agent such further information, documents or
certificates as the Agent may reasonably request.

 

Section 7.  Indemnification.

 

(a)                                 The Company will indemnify and hold harmless
the Agent against any losses, claims, damages or liabilities, joint or several,
to which the Agent may become subject, under the 1933 Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement, the Base Prospectus,
the Prospectus Supplement or the Prospectus or any amendment or supplement
thereto, any Issuer Free Writing Prospectus or any “issuer information” filed or
required to be filed pursuant to Rule 433(d) under the 1933 Act, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and will reimburse the Agent for any legal or

 

19

--------------------------------------------------------------------------------


 

other expenses reasonably incurred by the Agent in connection with investigating
or defending any such action or claim as such expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, the Base Prospectus, the Prospectus
Supplement or the Prospectus, or any amendment or supplement thereto, or any
Issuer Free Writing Prospectus, in reliance upon and in strict conformity with
written information furnished to the Company by the Agent expressly for use
therein.

 

(b)                                 The Agent will indemnify and hold harmless
the Company against any losses, claims, damages or liabilities to which the
Company may become subject, under the 1933 Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Base Prospectus, the
Prospectus Supplement or the Prospectus, or any amendment or supplement thereto,
or any Issuer Free Writing Prospectus, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the Base Prospectus, the Prospectus Supplement or the
Prospectus, or any such amendment or supplement thereto, or any Issuer Free
Writing Prospectus, in reliance upon and in strict conformity with written
information furnished to the Company by the Agent expressly for use therein; and
will reimburse the Company for any legal or other expenses reasonably incurred
by the Company in connection with investigating or defending any such action or
claim as such expenses are incurred.

 

(c)                                  Promptly after receipt by an indemnified
party under subsection (a) or (b) above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party under such subsection, notify the
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party shall not relieve it from any liability which
it may have to any indemnified party otherwise than under such subsection except
and then only to the extent such indemnifying party is materially prejudiced
thereby.  In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party under this Section 7 for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation.  No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.

 

(d)                                 If the indemnification provided for in this
Section 7 is unavailable to hold harmless an indemnified party under subsection
(a) or (b) above in respect of any losses, claims, damages or liabilities (or
actions in respect thereof) referred to therein, then each indemnifying party
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (or actions in respect
thereof) in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and the Agent on the other from the
offering of the Shares to which such loss, claim, damage or liability (or action
in respect thereof) relates.  If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Agent on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations.  The relative
benefits received by the Company on the one hand and the Agent on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received

 

20

--------------------------------------------------------------------------------


 

by the Company bear to the total commissions received by the Agent.  The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company on the one hand or the Agent on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The Company and the Agent agree that it would not
be just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
subsection (d).  The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this subsection (d), the Agent shall not be required to contribute
any amount in excess of the amount by which the total compensation received by
the Agent with respect to sales of the Shares sold by it to the public exceeds
the amount of any damages which the Agent has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

(e)                                  The obligations of the Company under this
Section 7 shall be in addition to any liability which the Company may otherwise
have and shall extend, upon the same terms and conditions, to the directors,
officers, employees, attorneys and agents of the Agent and to each person, if
any, who controls the Agent within the meaning of the 1933 Act and each broker
dealer affiliate of the Agent; and the obligations of the Agent under this
Section 7 shall be in addition to any liability which the Agent may otherwise
have and shall extend, upon the same terms and conditions, to each director,
officer, employee, attorney and agent of the Company and to each person, if any,
who controls the Company within the meaning of the 1933 Act.

 

Section 8.  Representations, Warranties and Agreements to Survive Delivery.  The
respective indemnities, agreements, representations, warranties and other
statements of the Company and the Agent, as set forth in this Agreement or made
by or on behalf of them, respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation (or any statement as
to the results thereof) made by or on behalf of the Agent or any controlling
person of the Agent, or the Company, or any officer or director or controlling
person of the Company, and shall survive delivery of and payment for the Shares.

 

Section 9.  No Advisory or Fiduciary Relationship.  The Company acknowledges and
agrees that (i) the Agent is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of Shares
contemplated hereby (including in connection with determining the terms of such
offering) and (ii) the Agent has not assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Agent has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iii) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate.  The Company agrees that it will
not claim that the Agent has rendered advisory services of any nature or
respect, or owe a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.

 

Section 10.  Termination.

 

(a)                                 The Company shall have the right, by giving
written notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time.  Any such termination shall be without liability of any
party to any other party, except that (i) with respect to any pending sale
through the Agent for the Company, the obligations of the Company, including in
respect of compensation of the Agent, shall remain in full force and effect
notwithstanding such termination; and (ii) the provisions of Section 1,
Section 5(b), Section 7,  Section 8, Section 14 and Section 15 of this Agreement
shall remain in full force and effect notwithstanding such termination.

 

(b)                                 The Agent shall have the right, by giving
written notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time.  Any such termination shall be without liability of any
party to any other party except that (i) with respect to any pending sale
through the Agent for the Company, the obligations of the Agent shall remain in
full force and effect through completion of the sale notwithstanding such
termination; and (ii)

 

21

--------------------------------------------------------------------------------


 

the provisions of Section 1, Section 5(b), Section 7, Section 8, Section 14 and
Section 15 of this Agreement shall remain in full force and effect
notwithstanding such termination.

 

(c)                                  Unless earlier terminated pursuant to this
Section 10, this Agreement shall automatically terminate upon the issuance and
sale of all of the Shares by the Agent on the terms and subject to the
conditions set forth herein except any termination pursuant to this clause
(c) shall in all cases be deemed to provide that Section 1, Section 5(b),
Section 7, Section 8, Section 14 and Section 15 of this Agreement shall remain
in full force and effect.

 

(d)                                 This Agreement shall remain in full force
and effect until and unless terminated pursuant to Section 10(a), (b) or
(c) above or otherwise by mutual agreement of the parties; provided that any
such termination by mutual agreement or pursuant to this clause (c) shall in all
cases be deemed to provide that Section 1, Section 5(b), Section 7, Section 8,
Section 14 and Section 15 of this Agreement shall remain in full force and
effect.

 

(e)                                  Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided that
such termination shall not be effective until the close of business on the date
of receipt of such notice by the Agent or the Company, as the case may be.  If
such termination shall occur prior to the Settlement Date for any sale of
Shares, such sale shall settle in accordance with the provisions of
Section 2(g) hereof.

 

(f)                                   In the case of any purchase by the Agent
pursuant to a Terms Agreement, the Agent may terminate this Agreement, at any
time at or prior to the Settlement Date of such purchase (i) if there has been,
since the time of execution of this Agreement or since the respective dates as
of which information is given in the General Disclosure Package or the
Prospectus, any Material Adverse Effect, or (ii) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Agent, impracticable or inadvisable to market the Shares or to
enforce contracts for the sale of Shares, or (iii) if trading in any securities
of the Company has been suspended or materially limited by the Commission or the
NASDAQ Capital Market, or if trading generally on the NYSE American or the New
York Stock Exchange or the NASDAQ Stock Market has been suspended or materially
limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of said exchanges or by such system
or by order of the Commission, FINRA or any other governmental authority, or
(iv) a material disruption has occurred in commercial banking or securities
settlement or clearance services in the United States, or (v) if a banking
moratorium has been declared by either Federal or New York authorities.

 

Section 11.  Notices.  All statements, requests, notices and agreements
hereunder shall be in writing, and if to Stifel Nicolaus shall be delivered or
sent by mail, telex or facsimile transmission to:

 

Stifel, Nicolaus & Company, Incorporated
One South Street, 15th Floor
Baltimore, Maryland 21202
Attention: Syndicate Department

 

and if to the Company to:

 

GTx, Inc.
175 Toyota Plaza

7th Floor

Memphis, Tennessee 38103

Attention: Chief Executive Officer

CC: VP, Chief Legal Officer

 

With a copy to:

 

Cooley LLP

ATTN: Chadwick Mills

 

22

--------------------------------------------------------------------------------


 

101 California Street, 5th Floor

San Francisco, CA  94111-5800

 

Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.

 

Section 12.  Parties.  This Agreement shall be binding upon, and inure solely to
the benefit of, the Agent and the Company and, to the extent provided in
Sections 7 and 8 hereof, the officers, directors, employees, attorneys and
agents of the Company and the Agent and each person who controls the Company or
the Agent, and their respective heirs, executors, administrators, successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement.  No purchaser of Shares through the Agent shall be deemed a
successor or assign by reason merely of such purchase.

 

Section 13.  Time of the Essence.  Time shall be of the essence of this
Agreement.  As used herein, the term “business day” shall mean any day when the
Commission’s office in Washington, D.C. is open for business.

 

Section 14.  Waiver of Jury Trial.  The Company and the Agent hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
jury trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

Section 15.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
PRINCIPLES OF CONFLICTS OF LAW.

 

Section 16.  Counterparts.  This Agreement and any Terms Agreement may be
executed by any one or more of the parties hereto and thereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument. 
This Agreement and any Terms Agreement may be delivered by any party by
facsimile or other electronic transmission.

 

Section 17.  Severability.  The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof.  If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

23

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

GTx, Inc.

 

 

 

 

 

 

By:

/s/ Jason T. Shackelford

 

Name:

Jason T. Shackelford

 

Title:

Vice President, Finance and Accounting, and Principal Financial and Accounting
Officer

 

 

Accepted as of the date hereof:

 

 

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

 

 

 

 

 

 

By:

/s/ Peter N. Reikes

 

 

Name: Peter N. Reikes

 

 

Title: Vice Chairman

 

 

24

--------------------------------------------------------------------------------


 

Annex I

 

GTX, INC.

 

Common Stock
($0.001 par value per share)

 

TERMS AGREEMENT

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

One South Street, 15th Floor

Baltimore, MD 21202

Attn: Syndicate Department

 

Ladies and Gentlemen:

 

GTx, Inc., a Delaware corporation (the “Company”), proposes, subject to the
terms and conditions stated herein and in the At-the-Market Equity Offering
Sales Agreement, dated February 9, 2018 (the “Sales Agreement”), between the
Company and Stifel, Nicolaus & Company, Incorporated (the “Agent”), to issue and
sell to the Agent the securities specified in the Schedule hereto (the
“Purchased Securities”)[, and solely for the purpose of covering
over-allotments, to grant to the Agent the option to purchase the additional
securities specified in the Schedule hereto (the “Additional Securities”)]*.

 

[The Agent shall have the right to purchase from the Company all or a portion of
the Additional Securities as may be necessary to cover over-allotments made in
connection with the offering of the Purchased Securities, at the same purchase
price per share to be paid by the Agent to the Company for the Purchased
Securities.  This option may be exercised by the Agent at any time (but not more
than once) on or before the thirtieth day following the date hereof, by written
notice to the Company. Such notice shall set forth the aggregate number of
shares of Additional Securities as to which the option is being exercised, and
the date and time when the Additional Securities are to be delivered (such date
and time being herein referred to as the “Option Closing Date”); provided,
however, that the Option Closing Date shall not be earlier than the Time of
Delivery (as set forth in the Schedule hereto) nor earlier than the second
business day after the date on which the option shall have been exercised nor
later than the fifth business day after the date on which the option shall have
been exercised. Payment of the purchase price for the Additional Securities
shall be made at the Option Closing Date in the same manner and at the same
office as the payment for the Purchased Securities.]*

 

Each of the provisions of the Sales Agreement not specifically related to the
solicitation by the Agent, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement [and] [,] the Applicable Time [and any Option
Closing Date]*, except that each representation and warranty in Section 1 of the
Sales Agreement which makes reference to the Prospectus (as therein defined)
shall be deemed to be a representation and warranty as of the date of the Sales
Agreement in relation to the Prospectus, and also a representation and warranty
as of the date of this Terms Agreement [and] [,] the Settlement Date [and any
Option Closing Date]* in relation to the Prospectus as amended and supplemented
to relate to the Purchased Securities.

 

An amendment to the Registration Statement (as defined in the Sales Agreement),
or a supplement to the Prospectus, as the case may be, relating to the Purchased
Securities [and the Additional Securities]*, in the form

 

25

--------------------------------------------------------------------------------


 

heretofore delivered to the Agent is now proposed to be filed with the
Securities and Exchange Commission.

 

Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated herein by reference, the Company agrees to issue and sell
to the Agent and the latter agrees to purchase from the Company the number of
shares of the Purchased Securities at the time and place and at the purchase
price set forth in the Schedule hereto.

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

GTx, Inc.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Accepted as of the date hereof:

 

 

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

*                                         Include only if the Agent has an
over-allotment option.

 

26

--------------------------------------------------------------------------------